     Case 3:17-cv-03615-VC Document 210 Filed 02/27/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA


ILSA SARAVIA,                                      Case No. 17-cv-03615-VC

                      Plaintiff.                   ORDER REGARDING
                                                   EXTENSION OF DISCOVERY
       v.

MATTHEW G. WHITAKER, et al.,

                      Defendants.



       Having considered the parties’ JOINT STIPULATION TO EXTEND

DEFENDANTS’ DEADLINE TO COMPLY WITH THE COURT’S ORDER

REGARDING DEFENDANTS’ DISCOVERY OBLIGATIONS, the Court grants the

Parties’ Joint Stipulation, and the deadline for Defendant DHS to respond to Plaintiff’s

discovery requests is extended from February 11, 2019, to March 13, 2019.

       IT IS SO ORDERED.

                 27
Dated: February _____, 2019
                                            __________________________________
                                            VINCE CHHABRIA
                                            UNITED STATES DISTRICT JUDGE
